     Case 3:20-cv-00520-MMD-WGC Document 5 Filed 12/29/20 Page 1 of 2




1

2
                                 UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     MARCELL WILLIAMS,                                 Case No. 3:20-cv-00520-MMD-WGC
7                                    Plaintiff,                        ORDER
            v.
8
      JAMES SCALLY, et al.,
9
                                  Defendants.
10

11         Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”),
12   initiated this action with an application to proceed in forma pauperis and a civil rights
13   complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) Plaintiff also filed a motion for a
14   temporary restraining order and preliminary injunction. (ECF No. 1-2.) The Court has not
15   yet screened Plaintiff’s complaint, and the complaint has not been served on the
16   Defendants. Plaintiff has now filed a motion requesting that the case be dismissed without
17   prejudice. (ECF No. 4.)
18         Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action
19   without a court order by filing “a notice of dismissal before the opposing party serves
20   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). No
21   responsive pleading has been filed in this case. As such, the Court grants Plaintiff’s
22   motion and dismisses this action without prejudice.
23         It is therefore ordered that the motion for voluntary dismissal (ECF No. 4) is
24   granted.
25         It is further ordered that this action is dismissed in its entirety without prejudice.
26         It is further ordered that Plaintiff’s application to proceed in forma paupers (ECF
27   No. 1) is denied as moot.
28   ///
     Case 3:20-cv-00520-MMD-WGC Document 5 Filed 12/29/20 Page 2 of 2



1          It is further ordered that Plaintiff’s motion for a temporary restraining order and

2    preliminary injunction (ECF No. 1-2) is denied as moot.

3          The Clerk of Court is directed to enter judgment accordingly and close this case.

4          DATED THIS 29th Day of December 2020.

5

6

7                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
